IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BENJAMIN WHITFIELD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4457

SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Benjamin Whitfield, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sean W. Gellis, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Gundlah v. Moore, 831 So. 2d 780 (Fla. 4th DCA 2002).

WOLF, BILBREY, and WINOKUR, JJ., CONCUR.